Citation Nr: 0814517	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for gastroesphogeal reflux disease with sliding 
hiatal hernia associated with duodenal ulcer by history, 
esophageal diverticulum, Barrett's esophagitis, 
diverticulosis coli and hyperplastic colonic polyps.

2.  Entitlement to separate compensable evaluations of 20 
percent for service-connected duodenal ulcer, 30 percent for 
gastroesophageal reflux disease, and 30 percent for sliding 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the noncompensable evaluation for 
duodenal ulcer by history and denied service connection for 
diverticulitis.  In the April 2004 rating decision, the RO 
also granted service connection and assigned the following 
disability evaluations:  sliding hiatal hernia, 10 percent 
disabling; gastroesophageal reflux disease (GERD), 10 percent 
disabling; and hemorrhoids, 0 percent disabling.  The veteran 
contests the evaluations assigned for GERD, sliding hiatal 
hernia, and duodenal ulcer.  

Subsequently thereafter, in a July 2004 rating decision, the 
RO granted a combined evaluation of 30 percent disabling for 
the veteran's GERD with sliding hiatal hernia associated with 
duodenal ulcer by history, effective November 2003.  The 
veteran was advised of the above grant of an increased rating 
by the July 2004 rating decision.  However, she did not 
withdraw her appeal.  Thus, this appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

It is also noted that based on a May 2006 addendum, the RO in 
June 2006, recharacterized the veteran's service-connected 
disability as gastroesophageal reflux disease with sliding 
hiatal hernia associated with duodenal ulcer by history, 
esophageal diverticulum, Barrett's esophagitis, 
diverticulosis coli and hyperplastic colonic polyps.  The 
issue is stated on the title page.  However, the matter of 
entitlement to a separate compensable rating for esophageal 
diverticulum and Barrett's esophagitis is addressed further 
in the remand portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected GERD with sliding hiatal 
hernia associated with duodenal ulcer by history is currently 
manifested by complaints of abdominal pain, heartburn, and 
vomiting without objective findings of recurrent hematemesis 
or melena, anemia, weight loss, or any other symptom 
combinations productive of severe impairment of health.  

3.  The veteran's GERD, sliding hiatal hernia, and duodenal 
ulcer may not be separately evaluated.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for GERD with sliding hiatal hernia 
associated with duodenal ulcer by history, diverticulosis 
coli and hyperplastic colonic polyps have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7346 (2007).

2.  The criteria for entitlement to separate compensable 
evaluations of 20 percent for service-connected duodenal 
ulcer, 30 percent for GERD, and 30 percent for sliding hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.114 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran seeks a higher evaluation for her service-
connected GERD with sliding hiatal hernia associated with 
duodenal ulcer by history.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, service connection for duodenal ulcer, by 
history, was granted by means of a November 1983 rating 
decision and assigned a noncompensable evaluation under 
Diagnostic Code 7305, effective August 1983.  By 
correspondence received in February 2004, the veteran filed 
informal claims seeking an increased rating for her service-
connected duodenal ulcer, as well as service connection for 
sliding hiatal hernia, GERD, and hemorrhoids.  In the April 
2004 rating decision, the RO continued the noncompensable 
evaluation for the veteran's service-connected duodenal 
ulcer, but also granted service connection for sliding hiatal 
hernia (10 percent disabling), GERD (10 percent disabling), 
and hemorrhoids (0 percent disabling), effective November 
2003.  The veteran appealed therefrom.  

In the July 2004 rating decision, the RO determined that a 30 
percent combined evaluation, effective November 2003, was 
warranted for the veteran's overall disability, encompassing 
GERD with sliding hiatal hernia associated with duodenal 
ulcer by history.  In 2006, the disability was 
recharacterized to include esophageal diverticulum, Barrett's 
esophagitis, diverticulosis coli and hyperplastic colonic 
polyps.  The 30 percent evaluation was continued under 
Diagnostic Codes 7399-7346.  The veteran contends that a 
higher evaluation in excess of 30 percent is warranted for 
her disabilities, and asserts that separate evaluations 
should be assigned for each disability.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The 30 percent currently assigned for symptoms related to 
GERD with sliding hiatal hernia associated with duodenal 
ulcer by history, diverticulosis coli and hyperplastic 
colonic polyps, is contemplated by analogy to Diagnostic 
Codes 7399-7346.  The use of Diagnostic Code 7399 represents 
an unlisted disability that required rating by analogy to one 
of the disorders rated under 38 C.F.R. § 4.114.  See 38 
C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  

A 30 percent evaluation under Diagnostic Code 7346 is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is in order for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Code 7346.  For purposes of 
evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.  

In March 2004, the veteran was afforded a VA examination for 
her service-connected gastrointestinal disabilities.  The 
veteran reported that she was diagnosed with hiatal hernia in 
February 2000 and GERD approximately ten years ago.  She 
experiences bad heartburn, vomiting, and food sticking to her 
esophagus approximately one to two times a month.  The 
veteran informed the examiner that she takes prescribed 
medication twice daily and avoids spicy foods.  She admitted 
that there were no limitations secondary to her service-
connected duodenal ulcer or that she experienced problems 
working due to her gastrointestinal complaints.  Physical 
examination of the veteran revealed a well-developed and 
well-nourished female.  The veteran's weight was 200 pounds, 
and her heart demonstrated regular rate and rhythm with no 
murmurs, rubs, or gallops.  The lungs were clear to 
auscultation bilaterally, and the abdomen produced normal 
bowel sounds.  There were no hepatosplenomegaly or masses, 
but mild tenderness in the right upper quadrant area was 
noted.  The examiner diagnosed the veteran with duodenal 
ulcer, hemorrhoids, sliding hiatal hernia, GERD, and 
diverticulitis.  

In October 2004, the veteran was hospitalized for rectal 
bleeding.  The October 2004 VA outpatient treatment record 
noted that the veteran had severe cramping and bleeding, but 
denied fever, chills, dysuria, and lightheadedness.  The 
treatment record reported the veteran's history of duodenal 
ulcer and GERD with no major changes in her weight, chest 
pain, abdominal pain, diarrhea, or skin problems.  The 
veteran weighed 197 pounds, and the abdomen was soft with 
tenderness along the descending colon area.  There were no 
hemorrhoids present and no blood present at the anal opening.  
The veteran was admitted to the hospital and diagnosed with 
several gastrointestinal disabilities, including lower 
gastrointestinal bleed probably from diverticulosis, 
diverticulosis of the descending colon and the sigmoid, 
duodenal ulcer disease, and GERD.  

The veteran was afforded a second VA examination for her 
service-connected gastrointestinal disabilities in March 
2005.  She informed the examiner that she has daily dyspepsia 
and regurgitation after every meal.  She stated that her 
symptoms are alleviated with brown sugar or peanut butter, 
pancakes, fruits, and apples.  The veteran reported that she 
has "breakthrough" heartburn approximately one day per week 
and excessive belching approximately three days a week.  
Ingesting Tums or drinking milk improves her breakthrough 
symptoms, and she denied having had an upper endoscopy.  

Upon physical examination, the examiner observed that the 
veteran was mildly obese with pain being a two out of ten, in 
terms of intensity.  Bowel sounds were active, and the 
abdomen was soft and mildly tender in the right lower 
quadrant.  Rectal examination revealed some external 
hemorrhoids.  The examiner diagnosed the veteran with 
duodenal ulcer, GERD, sliding hiatal hernia, multiple colonic 
polyps, diverticulosis, and hemorrhoids.  

In March 2006, the veteran returned to her local VA 
outpatient facility with complaints of heartburn.  She 
indicated that due to her heartburn and peptic ulcers, she 
was placed on a low fiber diet, which she has maintained for 
years.  The veteran reported taking the prescribed 
medication, Ranitidine, regularly, and denied having nausea, 
vomiting, or abdominal pain.  An esophagogastroduodenoscopy 
was performed, which revealed irregular gastroesophageal (GE) 
junction, small distal esophageal diverticulum, and small to 
moderate hiatal hernia.  The veteran was assessed with 
irregular GE junction, rule out Barrett's esophagitis, hiatal 
hernia, and esophageal diverticulum.  

Based upon the current medical evidence, the Board finds that 
the veteran's symptoms more closely approximate the criteria 
for a 30 percent rating under Diagnostic Code 7346.  There is 
no evidence that the veteran experiences material weight 
loss, hematemesis, melena, or anemia, all of which are 
criteria set forth for a 60 percent rating, as described 
above.  While the veteran experiences epigastric pain and 
vomiting, those symptoms are contemplated by the 30 percent 
currently assigned.  Additionally, the medical evidence of 
record does not show the veteran has had material weight loss 
associated with her service-connected gastrointestinal 
disabilities.  As stated previously, the October 2004 VA 
outpatient treatment record stated that the veteran had no 
major changes with her weight.  In fact, the veteran has 
actually gained weight since her initial gastrointestinal 
disability was originally service-connected.  As the records 
show, the veteran weighed 147 pounds upon entry into service 
and 160 pounds upon separation in June 1973.  After service, 
the veteran's weight has fluctuated from 212 pounds to 193 
pounds over the course of the appeal.  Thus, the veteran has 
not exhibited any material weight loss, and a higher rating 
under Diagnostic Code 7346 is not warranted.

The Board has also considered whether the veteran's service-
connected gastrointestinal disabilities may be rated under 
any other diagnostic codes to warrant a higher rating.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
veteran's service-connected stomach disability is not 
manifested by the moderately severe symptoms that are 
commensurate with an increased rating of 40 percent under 
Diagnostic Code 7305.  The rating criteria for evaluating 
duodenal ulcer is listed under Diagnostic Code 7305.  A 30 
percent evaluation is not afforded under Diagnostic Code 
7305.  Rather a 40 percent evaluation rating is warranted for 
moderately severe symptoms, with less than severe symptoms 
but with impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating is warranted for severe symptoms with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Codes 7304, 7305 (2007).

Overall, the medical evidence does not show that the veteran 
has anemia associated with her gastrointestinal disabilities.  
No VA examiner has reported a history or evidence of anemia.  
Furthermore, as previously stated, the medical evidence also 
fails to show that the veteran has had weight loss to such a 
degree that there is an impairment of health.  Moreover, the 
record reflects that the veteran has not had any 
incapacitating episodes due to her service-connected 
disabilities.  Although the veteran does report epigastric 
pain, nausea, and vomiting associated with her 
gastrointestinal disabilities, the veteran does not contend 
and the medical evidence does not show that any physician has 
prescribed bedrest to treat her symptoms.  Based on the 
foregoing, the Board finds that an increased rating for GERD 
with sliding hiatal hernia associated with duodenal ulcer by 
history under Diagnostic Code 7305 is not warranted.  

Additionally, a higher rating is not warranted under DCs 7319 
(Irritable colon syndrome), 7323 (Ulcerative colitis), or 
7323 Diverticulitis).  The veteran is already rated at 30 
percent, the maximum rating allowable under 7319 and there is 
no evidence of severe ulcerative colitis with numerous 
attacks a year and malnutrition and the health only fair 
during remissions. 

Finally, the Board notes that the veteran contends that her 
service-connected disabilities warrant separate evaluations.  
Specifically, in an October 2005 personal statement, the 
veteran requests 20 percent for duodenal ulcer under 
Diagnostic Code 7305, 30 percent for GERD under Diagnostic 
Code 7203, and 30 percent for sliding hiatal hernia under 
Diagnostic Code 7346.  However, VA regulations provide that 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.  In this case, the 
veteran's duodenal ulcer and sliding hiatal hernia fall 
within the category of assigning a single evaluation due to 
their respective diagnostic codes, which was done by the RO 
as reflected in the July 2004 rating decision.  It is also 
noted that GERD is not ratable under 7203.

In view of the Court's holding in Fenderson, supra, the Board 
has considered whether the veteran was entitled to staged 
ratings for her service-connected GERD, with sliding hiatal 
hernia associated with duodenal ulcer by history as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, we find that, 
at no time during the pendency of this appeal for an 
increased rating has her disability been more or less 
disabling than as currently rated under the present decision.  

The veteran is competent to report her symptoms, and the 
Board does not doubt the sincerity of the veteran's belief 
that her service-connected gastrointestinal disabilities have 
worsened.  The Board also acknowledges the veteran's mother 
and friend statements regarding the veteran's symptoms; 
however, the objective clinical findings do not support their 
assertions for the reasons stated above.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for GERD with sliding hiatal hernia 
associated with duodenal ulcer by history, the benefit-of-
the-doubt doctrine is not for application, and an increased 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  

In regards to the claim for an increased rating, the RO sent 
a letter to the veteran in March 2004 regarding the VCAA 
notice requirements for increased rating claims.  In the 
letter, the veteran was informed that the evidence necessary 
to substantiate the claim for an increased evaluation would 
be evidence showing that her disability is worse than the 
current evaluation contemplates.  It also informed her that 
on her behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that she would need to give VA enough information 
about the records so that it could obtain them for her.  
Finally, she was told to submit any evidence in her 
possession that pertained to the claim.  

While the Board acknowledges the March 2004 letter, the VCAA 
duty to notify has not been satisfied because the letter did 
not specifically advise the veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of her disability and the effect that worsening 
has on her employment and daily life.  The letter also failed 
to notify the veteran that she may submit evidence such as 
lay statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disabilities or exceptional circumstances 
relating to the disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate her claim for an increased rating, which is 
shown by her statements contending that her disabilities have 
worsened in severity and affect her overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of her claim 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records dated 
August 1983 to March 2006.  The veteran was also provided a 
VA examination in connection with her claim for an increased 
rating.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for GERD, with sliding hiatal hernia, associated with 
duodenal ulcer, by history is denied.  

Entitlement to separate compensable evaluations of 20 percent 
for service-connected duodenal ulcer, 30 percent for GERD, 
and 30 percent for sliding hiatal hernia is denied.


REMAND

As noted in the Introduction section of this decision, in 
June 2006, the RO recharacterized the veteran's service-
connected disability as gastroesophageal reflux disease with 
sliding hiatal hernia associated with duodenal ulcer by 
history, esophageal diverticulum, Barrett's esophagitis, 
diverticulosis coli and hyperplastic colonic polyps.  

As noted above, VA regulations provide that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 
4.113.

Thereafter, applicable regulations provide that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

However, in this case, the veteran has at times, complained 
of pain when eating and having food stuck in her esophagus, 
and diagnoses of Barrett's esophagitis and esophageal 
diverticulum have been made.  See June 2006 rating 
determination and SSOC.  If objectively confirmed, the 
discomfort and preventive measures associated with difficulty 
swallowing and avoidance of food due to obstruction could be 
separately compensated under 38 C.F.R. § 4.114, Diagnostic 
Codes 7203, 7204, or 7205 (2007).  

Because the rating schedule does not prohibit the assignment 
of a separate rating in this regard, and the clinical 
evidence of record is insufficient to render an equitable 
determination, additional action is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination to determine 
the current level of impairment due 
solely to Barrett's esophagitis and 
esophageal diverticulum.  The claims 
folder should be made available to the 
examiner for review.

The examiner is asked to comment on 
whether dysphagia is the result of the 
Barrett's esophagus and esophageal 
diverticulum, and whether the veteran can 
swallow food or only liquid.  The 
examiner is also asked to describe 
whether the veteran's symptoms are 
moderate or severe, or productive of any 
impairment of health.  If no impairment 
is present the examiner should state so.

2.  After the above development is 
completed, adjudicate the claim of 
whether a compensable rating is warranted 
for Barrett's esophagus and esophageal 
diverticulum.  If any benefit sought on 
appeal remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


